Citation Nr: 0206881	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder to 
include chloracne secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for chloracne 
secondary to Agent Orange exposure.  The veteran subsequently 
moved to Florida, and his claims file was sent to the RO in 
St. Petersburg, Florida, which now has jurisdiction of his 
case.

The Board had denied service connection for a skin disorder 
as secondary to Agent Orange exposure in a February 1997 
decision.  In the May 1997 rating decision from which this 
appeal arose, the RO denied service connection for chloracne 
secondary to Agent Orange exposure.  In July 1999, the Board 
remanded the claim to have the RO ensure the veteran's due 
process rights by providing the veteran with the laws and 
regulations pertinent to reopening a claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

In June 2000, the Board denied the application to reopen a 
claim for a skin disorder to include chloracne secondary to 
Agent Orange exposure on the basis that no new and material 
evidence had been submitted to reopen the claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in June 2001, 
vacated the Board's June 2000 decision and remanded the case 
for another decision which took into consideration the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) which had been enacted in November 2000.



FINDINGS OF FACT

1.  In a February 1997 decision, the Board denied service 
connection for a skin condition due to Agent Orange exposure; 
the veteran appealed the Board's decision to the Court which 
dismissed the appeal in October 1997 for lack of 
jurisdiction.

2.  Evidence submitted since then is cumulative or redundant 
of previously considered evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The February 1997 Board decision denying service 
connection for a skin condition due to Agent Orange exposure 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001).

2.  Evidence received since the February 1997 Board decision 
denying service connection for a skin condition due to Agent 
Orange is not new and material, and the veteran's claim for 
service connection has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

The veteran served on active duty from April 1968 to December 
1969.  He filed his original application for compensation or 
pension in February 1993; he did not claim service connection 
for a skin disorder at that time.

On a May 1993 VA General Medical examination, the general 
condition of the skin was normal.  The examiner noted some 
hypopigmented areas on the right forearm that the examiner 
determined were most likely due to tinea versicolor.  Tinea 
versicolor is a common, chronic, noninflammatory and usually 
symptomless disorder, characterized by occurrence of multiple 
macular patches, of all sizes and shapes, varying from 
whitish in pigmented skin, such as after exposure to summer 
sun, to tan or brown in pale skin; it is caused by a fungus 
and seen most frequently in hot, humid, tropical regions.  
See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994); Stedman's Medical Dictionary 1056, 1816 (26th ed. 
1995).  The examiner also noted some scars resulting from 
gunshot wounds sustained in 1980 and from surgeries following 
the gunshot wounds.

In September 1994, the RO received a statement from the 
veteran claiming service connection for chloracne related to 
Agent Orange.  He stated that he had a small patch of skin 
rash almost all the time with it being more pronounced in the 
summertime.  He submitted the report of a September 1994 VA 
Agent Orange examination.  The examiner recorded the 
veteran's history of little sores that came up on his arms 
that became itchy.  The veteran stated that sometimes he 
would scratch and get a little nodule out of them and then 
they would heal up and leave a scar.  He stated that this 
condition had been coming and going since he served in 
Vietnam.  On examination of the skin, the examiner noted that 
the veteran was fair complected with numerous freckles.  He 
had areas of hypopigmentation on his back and abdomen.  There 
were no obvious sores on the forearms but there were numerous 
circular scars ranging from 5 millimeters to 1 to 1.5 
centimeters in diameter.  The examiner noted that the veteran 
stated that these were the residuals of the sores that would 
come and go.  There was also a small surgical scar from a 
recent excision of a sebaceous cyst of the abdomen.  The 
impression was excision of sebaceous cyst and recurring 
sores, carbuncle type lesions that come and go on the 
forearms with residual scarring.

In November 1994, the veteran was seen at a VA outpatient 
clinic with complaints of a rash on the back of his neck.  
The examiner's impression was folliculitis at hair follicles.

In January 1995, the veteran testified at a hearing before a 
VA hearing officer.  The hearing concerned claims other than 
the skin claim but the veteran mentioned the claim he had 
submitted for chloracne related to Agent Orange.  He stated 
that he had had an Agent Orange examination and that the 
doctor's report "didn't say chloracne" but did say 
"[s]omething about a skin rash to the arms and neck."  See 
Hearing Transcript at 5-6.  The hearing officer stated that 
he would refer the issue of a skin condition secondary to 
Agent Orange to the rating board for consideration.  Id. at 
13.

In August 1995, the RO sent the veteran a letter concerning 
his claim for service connection for residuals of exposure to 
chemical defoliants such as Agent Orange and asking him, 
among other things, to specify the disabilities he claimed 
resulted from exposure.  Later that month, the veteran 
replied that he had extreme scarring of the arms and neck due 
to sores that continuously popped up on him and then scarred.  
He stated that he had had some sort of skin infection ever 
since Vietnam which doctors called a fungus but which 
occurred year after year and became very bad when it got hot 
and muggy.  The RO also received a medical consultant report, 
dated in December 1994; however, the report reflected no 
complaints or findings relevant to a skin disorder.  A VA 
General Medical examination was conducted in October 1995 and 
there were no complaints or findings pertaining to a skin 
disorder.

In November 1995, the RO denied service connection for a skin 
disorder secondary to Agent Orange exposure.  The veteran 
appealed the November 1995 rating decision to the Board, 
which in February 1997 denied service connection for a skin 
condition secondary to Agent Orange exposure.  In its 
decision, the Board referred to the RO for adjudication a 
claim for service connection for chloracne secondary to Agent 
Orange exposure that had been raised in the September 1994 
statement from the veteran.  The Board apparently construed 
the claim for service connection specifically for chloracne 
as a separate claim from the claim for service connection for 
a skin disorder.  The veteran appealed the Board's February 
1997 decision to the Court which dismissed the appeal for 
lack of jurisdiction in October 1997.

In a March 1997 letter to the veteran, the RO explained that 
it was considering his claim for service connection for 
chloracne and gave him an opportunity to submit evidence in 
support of his claim, informing him that the best type of 
evidence to submit would be statements from doctors who had 
treated him for the condition.  The RO received no reply from 
the veteran and denied the claim for service connection for 
chloracne secondary to exposure to herbicides such as Agent 
Orange in May 1997.

The veteran appealed the May 1997 rating decision to the 
Board.  In July 1999, the Board remanded the claim to have 
the RO provide the veteran with the laws and regulations 
pertinent to reopening a claim.  Because the Board, in its 
February 1997 decision, had denied a claim for service 
connection for a skin condition secondary to Agent Orange and 
had specifically noted in its reasons for denying that claim 
that "his skin condition has not been diagnosed as chloracne 
or other acneiform disease consistent with chloracne", the 
Board considered the claim arising from the May 1997 rating 
decision to be an application to reopen a previously denied 
claim, rather than an original claim for service connection.  
See Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997); cf. 
Ephraim v Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Accordingly, the Board sought to ensure the veteran's due 
process rights by remanding the case to have the RO provide 
the veteran with notice of the laws and regulations pertinent 
to reopening a claim.  Barnett, 83 F.3d at 1383 (noting that 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find"); Bernard, 4 Vet. App. at 393-94.

In June 2000, the Board denied the application to reopen a 
claim for a skin disorder to include chloracne secondary to 
Agent Orange exposure on the basis that no new and material 
evidence had been submitted to reopen the claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in June 2001, 
vacated the Board's June 2000 decision and remanded the case 
for another decision which took into consideration the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) which had been enacted in November 2000.

II.  Analysis.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304; Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1999);Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases, including chloracne or other acneform disease 
consistent with chloracne, which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

Prior to December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam after he had separated from service (subject to 
certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  Effective December 27, 2001, the law 
was amended to provide a presumption of exposure to herbicide 
agents for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-___ (HR 1291) (Dec. 27, 2001) (to be 
codified at 38 U.S.C. § 1116(f)).

In this case, the veteran served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975; therefore, he is 
presumed to have been exposed to herbicide agents.  Although 
December 2001 amendments to the law were enacted after the 
Board's February 1997 decision denying the claim for service 
connection for a skin disorder due to Agent Orange, the 
change in the law does not provide any basis for reopening 
the veteran's claim in this case or for treating it as a new 
claim rather than as a claim to reopen.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed.Cir. 1998) (under appropriate 
circumstances, intervening change in applicable law may 
entitle veteran to consideration of claim, even though claim 
is based on essentially the same facts as those in previously 
adjudicated claim); Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed.Cir. 1994).

This is so because in February 1997 the Board did presume 
that the veteran had been exposed to Agent Orange in service 
apparently because the Board misread the version of the law 
in effect in 1997.  See February 1997 Board decision at 14 
("Although exposure to Agent Orange is presumed for this 
veteran who served in the Republic of Vietnam during the 
Vietnam era . . . .").  Such a misreading was perhaps not 
uncommon because an earlier version of VA regulations 
governing claims based on exposure to herbicides had provided 
such a presumption.  Compare 38 C.F.R. § 3.311a(b) (1991) 
(providing, "A veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
to a herbicide containing dioxin while in Vietnam."), with 
38 C.F.R. § 3.307(a)(6)(iii) (1994); McCartt, 12 Vet. App. at 
168 (disagreeing with Board decision which presumed that 
Vietnam veteran had been exposed to herbicides even though 
there was no evidence that he had developed one of the 
diseases enumerated in the law on which such a presumption 
was predicated); see Nehmer v. United States Veterans' 
Administration (Nehmer II), 32 F. Supp. 2d 1175, 1181, n6 
(N.D. Cal. 1999) (erroneously noting in 1999 that presumption 
that all Vietnam veterans were exposed to Agent Orange 
"continues under current policy as well.").  Because the 
Board afforded the veteran the presumption of exposure in its 
1997 decision, the recent amendment to the law in 2001 
provides no basis for considering the veteran's current claim 
for service connection for chloracne due to Agent Orange 
exposure as anything other than an application to reopen the 
previously denied claim.

The February 1997 Board decision denying service connection 
for skin condition due to Agent Orange exposure is a final 
decision.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  
Although the veteran did appeal this decision to the Court, 
the Court dismissed the appeal for lack of jurisdiction in 
October 1997.

In order to reopen the previously denied claim for service 
connection for a skin disorder secondary to Agent Orange 
exposure, the veteran must present new and material evidence.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and therefore they are not relevant in this case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Since the February 1997 Board decision, the veteran declared 
in his August 1997 VA 9 substantive appeal that he has 
chloracne.  Other than his own statement, he has not 
submitted any evidence or put VA on notice of the existence 
of any evidence to show that he has ever been diagnosed with 
chloracne or other acneform disease consistent with 
chloracne.  The Board finds that the veteran's own statement 
is not new and material evidence to reopen the claim because 
it is cumulative or redundant of his previously considered 
statements; it does not bear directly and substantially upon 
the specific matter under consideration; and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Board so finds because the veteran's claim that he has 
chloracne was before the Board in February 1997, and the 
Board noted at that time that "his skin condition has not 
been diagnosed as chloracne or other acneiform disease 
consistent with chloracne and is not recognized as one of the 
diseases attributable to Agent Orange exposure."  February 
1997 Board decision at 14.  Moreover, the veteran's own 
statement that he has chloracne is afforded no probative 
weight because a lay statement is not competent evidence of a 
diagnosis of a disease.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the veteran's own statement 
that he has chloracne is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

For the foregoing reasons, the Board concludes that evidence 
received since the February 1997 Board decision denying 
service connection for a skin condition due to Agent Orange 
is not new and material, and the veteran's claim for service 
connection has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

With regard to Court's order in June 2001 which vacated the 
Board's June 2000 decision and remanded the case for another 
decision which took into consideration the provisions of the 
VCAA, the Board notes that the VCAA affirmed the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, No. 00-7075, slip op. 
at 18-20 (Fed.Cir. Apr. 24, 2002) (holding that only section 
4 of the VCAA, amending 38 U.S.C. § 5107, was intended to 
have retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001)

The Board finds with respect to this claim that all required 
notice and development action specified in this new statute 
have been complied with during the pendency of the current 
appeal.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (noting that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims).  
Specifically, the Board finds that the statement of the case 
issued in July 1997 and supplemental statement of the case 
issued in August 1999, provided to both the veteran and his 
representative, specifically satisfy the requirement at 38 
U.S.C.A. § 5103 (West Supp. 2001) and 66 Fed. Reg. 45630 
(August 29, 2001)(to be codified at 38 C.F.R. § 3.159(b)) 
that VA notify the veteran and his representative of the 
evidence necessary to substantiate his claims.  Moreover, the 
veteran was notified in the rating decision, the statement of 
the case, and the supplemental statement of the case of the 
reasons for the RO's decision and of the legal requirements 
that needed to be met in order for his claim to be granted.  
Thus, the veteran has been provided with sufficient notice as 
to the evidence necessary to reopen his claim, and there is 
no indication that there is any other evidence to be obtained 
or development to be accomplished which would assist in the 
adjudication of his claim. 

Accordingly, the Board is satisfied that the facts relevant 
to the claim have been properly developed and that there is 
no further action which should be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.  
A remand to afford the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations 
would only serve to further delay resolution of the claim 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).


ORDER

New and material evidence not having been submitted, service 
connection for a skin disorder to include chloracne secondary 
to Agent Orange exposure is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

